Citation Nr: 0201401	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  00-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a stomach disorder. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1940 to October 
1945 and August 1950 to October 1950. 

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota which denied a claim of 
entitlement to service connection for bilateral hearing loss 
and a stomach disorder.  By a Board Remand issued in March 
2001, the RO was requested to conduct further development.  
By rating decision dated in October 2001, the RO granted 
service connection for bilateral hearing loss.  Thus, this 
issue has been resolved and is not on appeal before the 
Board.  The case has been returned to the Board for appellate 
review of the remaining issue.  

FINDING OF FACT

The veteran is not shown to have any residual disability due 
to a blast concussion to the abdomen sustained during 
service.


CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated during 
the active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (August 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's original claim for 
service connection of a stomach disorder.  The veteran 
maintains that he suffered an injury to his abdomen while in 
active service in February 1945, and that he currently 
suffers a disability resulting from his service injury. 

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  On remand from the Board's March 2001 decision, the 
RO had the opportunity to consider the VCAA and apply the 
requirements under the new law and regulations in rendering 
its subsequent rating decision and issuing a Supplemental 
Statement of the Case in October 2001.

The duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim has been met.  See                38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (b)).  By virtue 
of the March 2001 Board decision and the RO letter dated in 
March 2001 which outlined the VCAA requirements-including 
the VA's duties owed to the veteran-and the Supplemental 
Statement of the Case issued in October 2001, the veteran and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim for service connection for the claimed disability.  
The veteran was specifically advised of the evidentiary 
defects associated with his claimed stomach disorder.  The 
Board finds that the RO's efforts have fulfilled the duty 
owed to the veteran to notify him of any information and 
evidence needed to substantiate and complete his claim. 

The duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim has also been met.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
Service medical records from both periods of service were 
obtained and associated with the claims folder.  In the March 
2001 VCAA letter, the RO informed the veteran of its duty to 
assist him in obtaining any evidence reasonably identified by 
the veteran in order to allow the VA to obtain copies of such 
treatment records from sources identified for purposes of 
substantiating his claim.  No additional evidence has been 
submitted and the representative has indicated in the 
informal hearing presentation dated in December 2001, that he 
has no further comments.  In furtherance of its duty to 
assist, the RO scheduled the veteran for a VA examination to 
ascertain the nature, severity, and etiology of any stomach 
disorder that may be present.  However, the veteran failed to 
appear for the scheduled examination.  For reasons set forth 
in the discussion on the merits of the veteran's claim, the 
Board finds that the RO's efforts have fulfilled the duty 
owed the veteran to assist him in developing his claim for 
service connection.  As such, the Board can proceed with 
appellate review.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  See 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (a) (2001).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  

The veteran's service personnel records and service medical 
records show that he sustained a blast concussion to his 
abdomen in February 1945.  The October 1945 examination 
conducted upon separation showed no abnormalities of the 
abdomen at that time.  The veteran re-enlisted in August 1950 
and the report on the examination conducted showed no 
significant abnormality in the abdomen and viscera.  The 
veteran denied having any stomach trouble in the Report of 
Medical History portion of the examination.  The October 1950 
separation examination report showed no significant 
abnormalities of the abdomen and viscera.  

Private medical records show the veteran began receiving 
treatment for intestinal gas suggestive of aerophagia in July 
1997.  Outpatient treatment reports from Fairview Southwest 
Clinic show an impression of lower abdominal pain secondary 
to obstipation in October 1997 and treatment for constipation 
in December 1997.  The veteran underwent an appendectomy in 
November 1997.  According to a chronological record dated in 
February 1998, the veteran's constipation problems seemed to 
be under control, although he was noted to have constipation 
in December 1998.  In October 1998, the veteran was noted to 
have a soft abdomen.  In July 1999, the record shows the 
veteran had indigestion that improved with use of Nitro.

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  It is clear from the veteran's service 
records and service medical records that he sustained an in-
service injury, but the veteran was not shown to have any 
stomach disorder during service or residuals of his in-
service injury.  In this regard, no subsequent mention was 
made in service medical records of the blast concussion to 
the abdomen after the February 1945 entry.  Further, the 
October 1945, August 1950, and October 1950 examinations 
showed no abnormalities of the abdomen and viscera.  
Significantly, the veteran denied having any stomach trouble 
in the Report of Medical History portion of the August 1950 
re-enlistment examination.  

As previously stated, to prove service connection the veteran 
must submit medical evidence of a current disability and 
medical evidence of a nexus between the current disability 
and the in-service injury.  While the private medical records 
described above indicate the veteran suffered from abdominal 
pain and constipation from 1997 to 2000, the records are 
devoid of a diagnosis of a chronic stomach or other abdominal 
condition that is attributable to the blast concussion that 
the veteran sustained in February 1945.  Thus, it is not 
shown from the evidence of record that the veteran currently 
suffers from any residual disability from that injury.  

In order to assist the veteran, the veteran was afforded an 
opportunity to report for a VA examination and the RO 
specifically requested in May 2001 that the prospective VA 
examiner report any complaints and clinical findings in 
detail and clinically correlate the complaints and clinical 
findings to a diagnosed disorder.  The VA examiner was 
further requested to offer comments and an opinion as to 
whether any currently diagnosed disorder of the 
stomach/abdomen is causally or etiologically related to any 
symptomatology shown in service medical records, including 
the blast concussion of the abdomen sustained by the veteran 
in 1945.  However, the veteran failed to appear for the 
scheduled VA examination and the veteran has made no attempt 
to explain his absence or to request a rescheduling of the 
examination.  Failure to report, without good cause, for an 
examination scheduled in connection with a claim for service 
connection, will result in an evaluation of the claim based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2001).  
The record, as it stands without the information that would 
have been gained from the VA examination, is devoid of 
competent medical evidence that the veteran suffers from any 
residual disability attributable to the in-service injury.

The veteran has repeatedly contended that his current stomach 
problems are connected to his in-service injury and he 
submitted the previously described private medical records as 
a basis for his contention.  As for the veteran's bouts with 
abdominal pain and constipation as reported in these records, 
there is no showing that these stomach complaints are in any 
way related to service.  As explained to the veteran in the 
March 2001 VCAA letter and the October 2001 Supplemental 
Statement of the Case, service connection for a stomach 
disorder was denied because there was no medical evidence of 
a current stomach disorder which could be related to the 
veteran's military service.  The veteran elected to not 
submit or identify any further medical records, so the record 
before the Board as was before the RO remains the same.  The 
current record shows that no chronic stomach condition was 
diagnosed during either period of active service and no 
medical examiner of record has attributed any current stomach 
disorder to service.  

The veteran's lay opinion of a nexus between his stomach 
problems and his in-service injury is of insufficient weight 
or significance.  For some factual issues, competent lay 
evidence may be sufficient.  Lay testimony is competent when 
it regards the readily observable features or symptoms of 
injury or illness.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, where the claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In view of the above, the Board concludes that the currently 
available evidence of record does not support service 
connection for a stomach disorder.  The veteran was scheduled 
for a VA examination of his stomach, but he chose not to 
report.  The provisions of 38 C.F.R. § 3.655 require the 
Board to evaluate his stomach on the currently available 
evidence.  Simply put, there is no evidence of a current 
stomach disorder that is related to service, including the 
blast concussion of abdomen sustained by the veteran in 
February 1945.  

In reaching this determination, the Board acknowledges that 
the veteran's claims file does not contain a copy of a 
notification letter to the veteran informing him of the time, 
date, place of the VA examination scheduled in connection 
with his claim for service connection of a stomach disorder.  
However, there is a presumption of regularity of the 
administrative process in the absence of clear evidence to 
the contrary and no such evidence is of record.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  There is 
no suggestion in the record that the veteran was not provided 
notice of the examination and the veteran has not asserted 
that he was not notified of the scheduled examination.  The 
Board also notes, in reaching this determination, that the 
VA's duty to assist the veteran in the development of facts 
pertinent to his claim is not a one-way-street.  See Wood v 
Derwinski, 1 Vet. App. 190, 193 (1991).  In view of his 
failure to appear for a VA examination scheduled in 
conjunction with, and necessary for the adjudication of his 
claim, service connection for a stomach disorder must be 
denied on the basis of the current evidence.  See 38 C.F.R. § 
3.655(b).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a stomach disorder.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.   See 38 U.S.C.A. § 5107(b) (West Supp. 2001).  


ORDER

Service connection for a stomach disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

